DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/673,698, filed on 07/22/2022.      
Claims 1, 3-6, 8-11, 13-16, 18-21, and 23-26 are pending and have been examined.
Claims 2, 7, 12, 17, and 22 have been cancelled by the applicant. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, 13-16, 18-21, and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a system comprising one or more processors and memories.  Therefore, the device is interpreted as an apparatus, which is a statutory category for patentability.  Claims 6, 16, and 21 claim methods.  A method, or process, is a statutory category for patentability.  Claim 11 is directed to a non-transitory computer-readable storage medium.  Therefore, the claim is interpreted to be directed to an article of manufacture, which is a statutory category for patentability.  Further, the claims is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the limitation “non-transitory.”    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “dynamically calculating user-specific information for each of the plurality of users of the service while each of the plurality of users is accessing the service, the user-specific information including scores associated with the plurality of users, the scores representing combined values of points associated with each of a set of scoring activities performed by each of the plurality of users with respect to the service, the values of the points being parameters of the service that are configurable to control activity levels of the user based on real-time monitoring of behavior of the users with respect to the service, identifying designated users from the plurality of users based on a determination that one or more qualifying criteria have been satisfied, the one or more qualifying criteria including that each of the designated users has a ranking that transgresses a threshold ranking, the ranking being based on the scores, the threshold ranking being an additional parameter of the service that is configurable to control the activity levels of the users based on the real-time monitoring of the behavior of the users with respect to the service, and initiating a transferring of a value associated with a value transfer to each of the one or more identified designated users based on a determination that one or more granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline, the stocking number and the stocking deadline being further parameters of the service that are configurable to control a rate of growth of a user of a base service.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator could observe and make a judgment or receive and analyze user activity data regarding a service, score each user and compare to a threshold, rank the users, and then reward the users that meet the qualifying criteria including making sure that the stocking number of designated users have been reached.  The only dynamic portion is the first calculating step, which could easily be done mentally by a human operator.  Judges and referees often have to observe and track multiple activities of participants in an event and score or tally activities in order to evaluate and score and rank the players.  Further, other services use conventional means to track user activity and a human operator could easily analyze the tracked activity in order to calculate scores, determine rankings, and reward users.  Therefore, the claims are directed to a mental process.  The claims could also be considered to be directed to an organization of human activity, namely as sales or marketing activity.  Users are incentivized to perform activities, and activities are tracked, user scores are calculated and users are ranked, and rewards are given.  The Court found in the Ultramercial decision that the claims were directed to an abstract idea in which users were rewarded for paying watching advertisements, even though the watching of the advertisements and tracking of the users watching the content involved the use of technology.  Regarding the limitations added by amendment, first of all, the parameters are described as being “configurable,” but there is no positively recited step in which parameters are configured and then received, and therefore, the parameters simply being “configurable” is considered descriptive and does not change the analysis of the claims as directed to an abstract idea.  Further, the values of points and threshold ranking are configurable TO CONTROL THE ACTIVITY LEVELS of the users based on real-time monitoring.  However, this is considered intended use language and is given little patentable weight, as there is no guarantee that configuring the parameters would lead to such control and further there is not any detail as to how real-time monitoring would lead to configuring that would lead to control of activity.  Further, the “real-time monitoring” is not positively recited and is therefore not required, as the configuring does not actually happen and more importantly THE VALUES OF POINTS, the THRESHOLD, and the STOCKING NUMBERS AND DEADLINES have already been received and are being used in the calculations, so the limitations added by amendment that describe them as being “configurable…to control activity of the users…based on real-time monitoring” is considered non-functional descriptive language as these differences are only found in the nonfunctional descriptive data that is not functionally involved in the steps recited in the claims.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Regarding the addition in claim 16 of “within a first phase of a boost period” and “before the end of the first phase of the boost period” is considered part of the abstract idea.  First of all, the “boost period” is substantially similar to a stocking period, and a human operator could track responses, subscriptions, and other user activity mentally relative to a deadline, whether a stocking deadline or boost period, and reward users accordingly.  Any small business owner with an incentive by a deadline could mentally operate such a process with the aid of pen and paper, for example.  A real estate agent could reward clients for reviews or referrals by a deadline, tally the reviews or referrals, and reward the clients accordingly.   
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include one or more processors and memories.    However, these are considered generic recitations of technical elements, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are being used as tools to automate the abstract idea.  Therefore, the use of the processors and memories are not considered an integrating of the abstract idea into a practical application.  The claims also include the actual “transferring” of a value to each of the one or more identified designated users.  This additional element, absent any further detail, is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, these steps are not considered to integrate the abstract idea into a practical application.  Regarding the limitation added by amendment of “real-time monitoring of behavior of the users with respect to the service,”  the limitation is not positively recited and is recited at a high level of generality, and is therefore considered conventional computer functioning, and absent any further detail as to how the “real-time monitoring” is performed, the examiner takes Official Notice that it is old and well known in the computer arts to monitor user behavior in real-time either through live observation by an operator of actual human behavior or statistics being gathered, through cookies, beacons, scripts, or other means of data gathering, and other such ways.  Therefore, the real-time monitoring, even if it were positively recited, does not integrate the abstract idea into a practical application. 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include one or more processors and memories.    However, these are considered generic recitations of technical elements, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are being used as tools to automate the abstract idea.  Therefore, the use of the processors and memories are not considered significantly more.  The claims also include the actual “transferring” of a value to each of the one or more identified designated users.  This additional element, absent any further detail, is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, the additional elements are not considered significantly more than the abstract idea itself.   Regarding the limitation added by amendment of “real-time monitoring of behavior of the users with respect to the service,”  the limitation is not positively recited and is recited at a high level of generality, and is therefore considered conventional computer functioning, and absent any further detail as to how the “real-time monitoring” is performed, the examiner takes Official Notice that it is old and well known in the computer arts to monitor user behavior in real-time either through live observation by an operator of actual human behavior or statistics being gathered, through cookies, beacons, scripts, or other means of data gathering, and other such ways.  Therefore, the real-time monitoring, even if it were positively recited, is not considered significantly more than the abstract idea itself. 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving the activity data, calculating a score, identifying designated users that have rankings that transgress a threshold, and rewarding the users based on the qualifying criteria.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as adjusting the stocking number could be done mentally, and “to control the speed of growth of the service” is considered intended use, as there is no detail as to how the stocking number is adjusted or how this would automatically control the speed of growth.  Claim 3 is considered part of the abstract idea, as the types of points given do not change the nature of the invention, and the limitation is simply non-functional descriptive material that limits the point types.  Claim 4 further limits the type of activities, but this is  considered insignificant extra-solution activity, as the type of activity evaluated does not change the calculations, identification, or initiation steps (see MPEP 2106.05 (g)).  Claim 5 includes communication of a notification.  This is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claims 17-20 and 22-25 further limit the criteria.  But, this is considered  insignificant extra-solution activity, as the type of criteria used for calculation of scores does not change the nature of the calculation process, identification, or initiation steps (see MPEP 2106.05 (g)).  Regarding the addition of claim 26, the claim is  considered part of the abstract idea.  The only difference between claim 26 and claim 16 is that everything occurs during a second phase of a boost period, and there are second values and second criteria accordingly, but a human operator could still perform the steps just as in claim 16.  And, the communicating a notification would still, as with claim 16, be considered “receiving and/or transmission of data over a network” as listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  The other dependent claims mirror those already discussed above.   
Therefore, claims 1, 3-6, 8-11, 13-16, 18-21, and 23-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by  Baum, Pre-Grant Publication No. 2013/0132220 A1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marois, et al., Pre-Grant Publication No. 2012/0253918 A1 in view of Baum, Pre-Grant Publication No. 2013/0132220 A1 and in further view of Korada, et al., Pre-Grant Publication No. 2017/0330220 A1.
Regarding Claims 1, 6, and 11, Marois teaches:
A system (method) (medium) comprising:
one or more computer processors, one or more computer memories; and a set of computer instructions incorporated into the one or more computer memories, the set of computer instructions configuring the one or more computer processors to perform operations for increasing a speed of a growth of a service, the operations comprising:
dynamically calculating user-specific information for each of a plurality of users of the service while each of the plurality of users is accessing the service, the user- specific information including scores associated with the plurality of users, the scores representing combined values of points associated with each of a set of scoring activities performed by each of the plurality of users with respect to the service (see [0020], [0031], [0035]-[0042], [0072], and [0082]-[0088] which describe the tracking of user activity by the plurality of users on the social network for the sake of scoring and then ranking), the rewards being parameters of the service that are configurable to control activity levels of the users based on monitoring of behavior of the users with respect to the service  (see Figure 15 #’s 1570, 1580, and 1590, [0124], and [0127]-[0128] in which reward parameters can be configured by the administrator for the campaign, and see also Figure 16 and [0130]-[0131] in which activity of users of the service is monitored and displayed to the administrator)
identifying designated users from the plurality of users based on a determination that one or more qualifying criteria have been satisfied, the one or more qualifying criteria including that each of the designated users has a ranking that transgresses a threshold ranking, the ranking being based on the scores (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking), the threshold activity levels being parameters of the service that are configurable to control activity levels of the users based on monitoring of behavior of the users with respect to the service  (see [0114]-[0118] in which threshold activity levels are set for user rewards; see also Figure 15 #’s 1570, 1580, and 1590, [0124], and [0127]-[0128] in which reward parameters can be configured by the administrator for the campaign, and see also Figure 16 and [0130]-[0131] in which activity of users of the service is monitored and displayed to the administrator)
expiration of a deadline (see Figure 15 #1580, [0118], [0124], and [0128])
initiating a transferring of a value associated with a value transfer to each of the one or more identified designated users based on a determination that one or more granting criteria have been satisfied (see [0030]-[0032], [0072], [0115], and [0118] in which the user is rewarded for reaching a specific level of achievement)
Marois, however, does not appear to specify:
the values of the points being parameters of the service that are configurable  
the granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline, the stocking number and the stocking deadline being further parameters of the service that are configurable to control a rate of growth of a user base of the service
Baum teaches:
the values of the points being parameters of the service that are configurable   (see [0018] and [0019] in which the marketer dynamically sets the stocking number and value each time an incentive goes out)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Baum with Marois because Marois already teaches an activity deadline for receiving a reward as well as teaches activity to incentivize other users to participate in a  social network,  and having a group threshold for achieving rewards for a group would allow the marketer goals to be met in order for the rewards being given out, leading to a big improvement in the network membership as a pre-condition for rewarding users, and allowing the marketer to adjust the stocking number and value would allow for different goals to be set each time an incentive is given.
the granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline (see at least Abstract and [0018] in which at least a minimum threshold number of new subscribers must join the service before the reward is active and is given out; the Examiner notes that while the citations do not teach an expiration or deadline, Marois has already been shown to teach this above, and so Baum is being used for the other parts of the limitation) , the stocking number and the stocking deadline being further parameters of the service that are configurable to control a rate of growth of a user base of the service (see [0018] in which the stocking number is set for the specific incentive boost period; the examiner notes that Marois already has been shown to teach an interface with configurable reward expirations and number of maximum users redeeming the reward in such as Figure 15 and [0124]-[0128] and monitoring of user behavior with the service in Figure 16 and [0130]-[0132] so Baum is being used for the other aspects of the limitation)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Baum with Marois because Marois already teaches an activity deadline for receiving a reward as well as teaches activity to incentivize other users to participate in a  social network, and having a group threshold for achieving rewards for a group would allow the marketer goals to be met in order for the rewards being given out, leading to a big improvement in the network membership as a pre-condition for rewarding users.
Marois and Baum, however, does not appear to specify:
the threshold ranking being an additional parameter that is configurable
Korada teaches:
the threshold ranking being an additional parameter that is configurable (see [0038] and [0042] in which the threshold score of a user that is set for filtering customer leads of a campaign can be manually adjusted/configured by the administrator via an interface)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Korada with Marois and Baum because Marois already teaches an administrator using an interface to set other campaign thresholds in such as Figure 15 and [0124]-[0128] and teaches user ranking threshold achievements leading to users getting rewards in such as [0032], [0072], [0082], [0115], and [0118], and allowing configuration of the threshold ranking allows the administrator to set the quality of ranking score as a criteria for their campaign.  

Regarding Claims 3, 8, and 13, the combination of Marois, Baum, and Korada teaches:
the system of claim 1…
Marois further teaches:
wherein the points associated with a first activity of the set of scoring activities are greater than the points associated with a second activity of the set of scoring activities based on an assessment the first activity in comparison to an assessment of the second activity to the service (see at least [0088-[0103], [0109], and [0115] in which different activities are weighted differently and are worth various amounts towards the overall FanScore and FanRank)

Regarding Claims 4, 9, and 14, the combination of Marois,  Baum, and Korada teaches:
the system of claim 3…
Marois further teaches:
wherein the first activity includes a referral activity that results in an increase in a number of designated users (see [0072], [0075], [0077], and [0090]-[0100] in which the user engages designated users and they increase their participation in the social network)
Baum further teaches:
wherein the second activity is a referral activity that results in an increase in a number of registered users (see [0018] in which the user activity that is rewarded is getting new users registered for a subscription with the service through the social group)

Regarding Claims 5, 10, and 15, the combination of Marois, Baum, and Korada teaches:
the system of claim 3…
Marois further teaches:
incentivizing the plurality of users to engage in the set of scoring activities by communicating one or more notifications to the plurality of users, the one or more notifications including information pertaining to the points associated with the first activity, the points associated with the second activity, and a score for attaining the ranking (see [0030], [0056] in which the offers are targeted to specific users, [0070] in which the user interface is configured to the specific user and includes notifications of incentives and reward opportunities, [0111]-[0113] in which the interface includes a notification panel)  

Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baum, Pre-Grant Publication No. 2013/0132220 A1 in view of Marois, et al., Pre-Grant Publication No. 2012/0253918 A1.
Regarding Claims 16 and 21, Baum teaches:
A method comprising: 
Incorporating a set of instructions into one or more computer memories of a computer system, the set of instructions configuring one or more computer processors of the system to perform operations to increase a speed of a growth of a service, the operations comprising: 
communicating a notification of a first value that is to be transferred to users that satisfy one or more criteria within a first phase of a boost period, the one or more criteria including that a number of  the users register with the service  (see [0018]-[0019] in which an incentive will be given to users that register for the service before the threshold number of new registered users is reached; see also [0018] in which there is a first wave of offer period, which is the equivalent of a “first phase of a boost period” as claimed; see also [0018] in which the reward is received by the participants when “a consumer participant threshold is met”) wherein the number of users are parameters of the service that are configurable to control the rate of a growth of a user base of the service (see [0018] in which the merchant can configure the threshold number based on their growth goals)
based on a determination that the one or more criteria have been met, initiating the transferring of the first value to the users that satisfy the one or more criteria (see [0018]-[0019] in which once the threshold number of new registered users is reached, the users receive the group incentive)
Baum, however, does not appear to specify:
before an end of a first phase of the boost period
wherein the end of the first phase of the boost period are parameters of the service that are configurable
Marois teaches:
before an end of a first phase of the boost period (see [0118] and [0128]; the Examiner notes that while the citations do not teach a BOOST PERIOD expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
wherein the end of the first phase of the boost period are parameters of the service that are configurable (see Figure 15 #’s 1570, 1580, and 1590 in which reward campaign criteria are configurable, including end date of availability, and [0124], and [0127]-[0128])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.


Regarding Claims 18 and 23, the combination of Baum and Marois teaches:
the method of claim 16…
Baum further teaches:
wherein the one or more criteria further include that the users become designated users (see [0018] in which users enroll in the service in order to be eligible for the group reward)
Marois further teaches:
before an end of a first phase of the boost period (see [0118] and [0128]; the Examiner notes that while the citations do not teach a BOOST PERIOD expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.


Regarding claims 19 and 24, the combination of Baum and Marois teaches:
the method of claim 16…
Marois teaches:
wherein the one or more criteria further include that the users achieve scores that are equal to or greater than a threshold score before the end of the first phase of the boost period (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking; see also [0118] and [0128]; the Examiner notes that while the citations do not teach a BOOST PERIOD expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  
It would also be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.


Regarding Claims 20 and 25, the combination of Baum and Marois teaches:
the method of claim 16…
Marois further teaches:
wherein the one or more criteria further include that the users achieve a ranking that is equal to or greater than a threshold ranking before the end of the first phase of the boost period (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking; see also [0118] and [0128]; the Examiner notes that while the citations do not teach a BOOST PERIOD expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  
It would also be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.

Regarding Claim 26, the combination of Baum and Marois teaches:
the method of claim 16
Baum further teaches:
communicating a notification of a first value that is to be transferred to users that satisfy one or more criteria within a first phase of a boost period, the one or more criteria including that a number of  the users register with the service  (see [0018]-[0019] in which an incentive will be given to users that register for the service before the threshold number of new registered users is reached; see also [0018] in which there is a first wave of offer period, which is the equivalent of a “first phase of a boost period” as claimed; see also [0018] in which the reward is received by the participants when “a consumer participant threshold is met”) wherein the number of users are parameters of the service that are configurable to control the rate of a growth of a user base of the service (see [0018] in which the merchant can configure the threshold number based on their growth goals)
based on a determination that the one or more criteria have been met, initiating the transferring of the first value to the users that satisfy the one or more criteria (see [0018]-[0019] in which once the threshold number of new registered users is reached, the users receive the group incentive)
a second phase of the boost period (see [0018] in which “as another example, a merchant may send out the offer to first-level recipients only and then utilize the social incentive to stimulate additional growth if the merchant’s goals were not met in the first wave”)
Baum, however, does not appear to specify:
before an end of a first phase of the boost period
wherein the end of the first phase of the boost period are parameters of the service that are configurable
Marois teaches:
before an end of a first phase of the boost period (see [0118] and [0128]; the Examiner notes that while the citations do not teach a BOOST PERIOD expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
wherein the end of the first phase of the boost period are parameters of the service that are configurable (see Figure 15 #’s 1570, 1580, and 1590 in which reward campaign criteria are configurable, including end date of availability, and [0124], and [0127]-[0128])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.
Baum and Marois, however, does not appear to specify:
a second value and additional criteria
Baum does however teach a second phase of the boost period and different phases having different criteria for who is eligible and Marois teaches every aspect of the campaign including value amounts, expiration dates, number of people eligible, etc., all being configurable in such as Figure 15 and [0124]-[0128].  Further, Baum and Marois teach merchant/administrator campaigns that can be in phases, edited during the campaign, and that the merchant/administrator can launch multiple campaigns.   
Therefore, It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine a second value and additional criteria with Baum and Marois because Baum already teaches a second phase of the boost period and different phases having different criteria for who is eligible and Marois teaches every aspect of the campaign including value amounts, expiration dates, number of people eligible, etc., all being configurable in such as Figure 15 and [0124]-[0128].  Further, Baum and Marois teach merchant/administrator campaigns that can be in phases, edited during the campaign, and that the merchant/administrator can launch multiple campaigns, and allowing for additional criteria and second values during a second phase would allow the merchant/administrator to optimize the campaign one or more times during the campaign to effectively meet their campaign goals based on current situations or statistics.   


Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 16 of the response that the examiner did not identify the alleged judicial exception:

The examiner points out that the abstract idea is identified as a mental process and the specific mental process is highlighted in quotations in the Step 2A Prong 1 analysis.  
Regarding the applicant’s argument on page 16 of the response that the claims contain limitations that can no practically be performed in the human mind, namely using parameters that are configurable to control activity of levels of users based on real-time monitoring of behavior of the users with respect to the service:
The examiner first points out that the analysis includes identifying abstract ideas that the claims are DIRECTED TO.  This does not mean that each and every element must be able to be practically performed in the human mind.  Further, the limitation was addressed in the Step 2A, Prong 2 analysis as well as the Step 2B analysis.  Also, elements of the limitation, as discussed above, in the rejection, are considered intended use and non-functional descriptive language.  
Regarding the applicant’s argument on page 17 of the response that the examiner did not identify all of the additional elements:
The applicant did not point out which alleged elements were not addressed and the examiner cannot find elements that were not addressed.
Regarding the applicant’s argument on page 19 of the response that the claims at issue recited a specific improvement in the technical field of controlling computer service growth:
The examiner disagrees.  First of all, controlling of computer service growth involves computers, but is not a technical field.  Further, the alleged improvement is in incentivizing users to get others users to join the service and receive a reward.  The alleged improvement, if it is one, is in the marketing and business management, namely in controlling of numbers of service subscribers.  There is technology USED in the invention, but so too is technology integrally used and involved in many claimed inventions that the Court found to be patent ineligible, such as buySAFE v Google, Ultramercial, and OIP Techs v Amazon.  
Regarding the applicant’s argument on page 20 of the response that the recited aspects of the interface were not routine, understood, or conventional at the time of the applicant’s filing:
 The examiner points out that the elements of the invention that are displayed are not aspects of the interface itself, but of what is displayed potentially on an interface to users.  Further, THERE IS NO INTERFACE EVEN RECITED IN THE CLAIMS.  But, even if there were, the interface would be used as a tool for display, the claims do not include a technical improvement to an interface.
Therefore, the arguments are not persuasive and the rejection is sustained. 




   Regarding the rejections based on 35 USC 103
The applicant’s amendments to the claims have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.   


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682